 Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 1 of 9 PageID# 157



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Quirin Weatherspoon,
        Petitioner,

V.                                                                  I:20ev402(CMH/TCB)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


        Quirin Weatherspoon, a Virginia inmate proceeding pro se, has filed a petition for a writ

of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his fourteen

convictions in the Virginia Beach Circuit Court on November 20,1997. By Order dated May 7,

2020,the Court directed Weatherspoon to explain why his petition is not barred by the statute of

limitations and his claims should not be dismissed as defaulted. The Court has reviewed the

 petition and petitioner's response and concludes the petition must be dismissed.

                                     I. Procedural History

        The Virginia Beach Circuit Court sentenced Weatherspoon on November 20, 1997 to a

total of 108 years in prison with 50 years suspended for six counts ofrobbery, six counts of use

of a firearm in the commission of a felony, malicious wounding and abduction. [Dkt. No. 1 at

 18-19]. (Case Nos. CR96-1576-00 through -13). The Court of Appeals of Virginia denied

 Weatherspoon's petition for appeal on May 27,1997, Case No. 0343-97-1,' and he did not
 appeal to the Supreme Court of Virginia.

        On February 8, 2019, Weatherspoon filed a petition for expungement in the Virginia



'      Virginia Judicial System, Case Status and Information (Virginia Beach Circuit Court,
Court of Appeals of Virginia, and Supreme Court of Virginia; search Weatherspoon, Quirin).
 See httD://www.courts.state.va.us/(last viewed July 9,2020).
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 2 of 9 PageID# 158
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 3 of 9 PageID# 159
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 4 of 9 PageID# 160
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 5 of 9 PageID# 161
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 6 of 9 PageID# 162
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 7 of 9 PageID# 163
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 8 of 9 PageID# 164
Case 1:20-cv-00402-CMH-TCB Document 7 Filed 07/14/20 Page 9 of 9 PageID# 165
